DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/22/2020, with respect to Claims 3, 43, 45 and 46 have been fully considered and are persuasive.  The rejection and objections of claims 3, 43, 45 and 45 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on Claim 3 which limits the mineral acid to a halogen acid.  However, Claim 4 contains the limitation where the mineral acid is selected from a group including nitric acid and sulfuric .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-3, 5-53, 55, 57-58 and 72 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 and 5-53, 55, 57-58 and 72 are allowable over the closest prior art Monroy-Guzman (Titanium Molybdate Gels as Matrix of 99Mo/99Tc Generators, J Nucl Radiochem Sci, Vol 8, No 1, (2007) pp.11-19) and Scadden et al (“Radiochemistry of Molybdenum”, National Academy of Sciences, 1960, pp. 1-38 submitted in the IDS filed 10/22/2020).
Monroy-Guzman discloses reacting MoO3 with ammonium hydroxide to form a molybdate solution, adding HCl to the molybdate solution to adjust the pH to 4.5, adding the molybdate solution (i.e. Mo composition) to a titanium source to provide a Ti-Mo composition, and pH adjusting the Ti-Mo composition with a NH4OH (i.e. base) to form a titanium molybdate gel (i.e. precipitating a plurality of titanium molybdate particulates).
Monroy-Guzman therefore does not disclose or suggest reacting a “metal molybdenum material” in a liquid medium with a first acid to provide a Mo composition and instead discloses reacting MoO3 with ammonium hydroxide and acidifying with HCl.

 Thus, it is clear that Monroy-Guzman and Scadden either alone or in combination do not disclose or suggest the present invention.
Further Applicant’s amendment filed 10/22/2020 to Claims 3, 43 and 45 overcome the 35 U.S.C. 112(b) rejections in the Non-Final Rejection dated 7/23/2020. 
Further Applicant’s amendment filed 10/22/2020 to Claims 45-46 overcome the claim objections in the Non-Final Rejection dated 7/23/2020.
Further Applicant’s Terminal Disclaimer filed 10/22/2020 was approved on 10/22/2020 and the provisional nonstatutory double patenting rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the amendment to Claim 3 necessitated the rejection of Claim 4 under 35 U.S.C. 112(d).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/4/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732